UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7626


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEON MCCOLLUM, a/k/a Leon McCullough, a/k/a Black,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00082-RBH-1)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon McCollum, Appellant Pro Se.    Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon   McCollum    appeals       the    district    court’s    order

denying his 18 U.S.C. § 3582(c) (2006) motion for reduction of

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. McCollum, No. 4:06-cr-00082-

RBH-1    (D.S.C.   filed    Aug.   11,   2009,     entered   Aug.   12,   2009).

McCollum’s challenge to the career offender enhancement cannot

be addressed in a § 3582 motion.             See United States v. Dunphy,

551 F.3d 247, 251-53 (4th Cir.) (holding that “proceedings under

§ 3582(c) do not constitute a full resentencing”), cert. denied,

129 S. Ct. 240 (2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                         2